Title: To George Washington from Jacob Read, 8 May 1785
From: Read, Jacob
To: Washington, George

 

Sir
Charles Ton [S.C.] May 8th 1785

Mr Charles Philips who does me the Honour to charge himself with the delivery of the present Letter is my most particular friend, permit me to introduce him to your Acquaintance and friendship as such—He is a Gentleman of very ample fortune in the West Indies and is now on his return to Europe after visiting his Estates—a very principal reason for Mr Philips’s making a journey from this State to New York by land is to have the pleasure of Seeing and in person paying his respects to your Excellency, to which he is probably the more Strongly inclined from his being a native of York Town in your State. Tho’ educated in Europe where he has Spent the greatest part of his life—I beg leave to assure you that I shall feel a particular obligation for any Attentions Shewn Mr Philips of whose virtues and merit I have the highest Sense and with whom I have had the honor to be on the most intimate terms of friendship for many years past.
I did myself the honour of addressing a letter to you in the beginning of March from New York about which time my private affairs obliged me to make a visit to this State—Shall however return to Congress about the beginning of June.
I unexpectedly Saw and only had the pleasure of transiently Seeing Major Washington in this City at the point of time when he was about to Embark on his return to Virginia and when the Excessive illness of my Mother prevented my having it in my power to pay him that Attention to which his own Merit entitled him and my wishes & Inclinations Strongly prompted me. a like situation will not I hope happen again and with great truth I assure you Sir, I Shall feel the utmost pleasure in tendering every Service in my power to any of your friends and much Satisfaction in Executing any Commands with which you may honour me either in this State or elsewhere.
I pray you’l do me the favour to present my most respectful Compliments to Mrs Washington and believe that I am with the greatest respect & regard Sir Your Excellency’s most obedient and most Humble Servant

Jacob Read

